DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US20070260628, Gil Fuchs et al. (hereinafter Fuchs) in view of  US 20160371320 A1; Nandagopal; Venkataramanan Iyer et al. (Nand), US 20140282100 A1; Beechuk; Scott D. et al. (hereinafter Beechuk) and US 20160234267 A1 ; Hebbar; Vivek (Hebbar). 		
Regarding claim 1, Fuchs teaches A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: ( Fuchs [159] processor; [160] memory )					output a … data field … associated with the data object in response to receiving a … selection of … the data object; output, a … data service field …associated with the data service object; ( Fuchs [FIG.1] A user request to the database; [0085] in response to a user request for the restaurant map (a type of data object); [FIG. 7] data output interface as an embodiment of the same database in FIG.1; [FIG.1] Response to user request; [0042] Database System allows map information or third-party files from many sources to be intelligently combined in real-time, and then presented to the user in response to a user's request. [Fig.5] System determines (based on the user input, hence it is derived from the user selection) which Third party sources are needed to respond to user request, then retrieves the data from a third-party; [0046] third-party data providers to link their data (data service object) to a feature within the base map or file-of-reference through the use of a unique identifier; [0045 & FIG. 8] Retrieve Third- Party data into the system from one or more Third-Party Sources, Fuchs’s device teaches repeating the same incentive concept with more third party sources/services (entailing the second third party service) )				store metadata that includes (1) a mapping between a data field … of the outputted … data fields associated with the data object and the user selected data service field ( Fuchs [0087] The information used to retrieve information from the various files for each object in memory is the common name, longitude, latitude, or other information for that item (these represent the object and corresponding field relationship in the instant application ; common name, longitude, latitude, or other information described above are data fields in the object like described in the instant application; [0096, FIG. 5 - 66] item information in the file of reference (data object chosen by user) and the third-create a transformation object that transforms one of: i) a value associated with the data field into a value associated with the data service field, and ii) the value associated with the data service field into the value associated with the data field; (Fuchs [0041] whenever an item of information or a link between items (number of values) is updated (transform) in either the file-of-reference (data field) or in one of the third-party files (data service field), that updated information (different number of values) can be propagated back to all of the third-parties (data service field) for further use by them in their own software applications. So, although each party maintains control over their own data sets (number of values), if they so choose they can automatically receive updated or corrected information (different number of values) from each of the other parties (data field), and can then choose to update (transform) their data and update an instance of the data object by: i) using the metadata … to send the instance of the data object to the data service,ii) using the metadata…to receive the instance of the data from the data service object and ( Fuchs [157] In response to a user request the application server provides the appropriately updated and integrated information. Depending on the particular embodiment, the update can be either pushed, or pulled 474, to or from the end user. Using this update technique, POIs and associated content can be intelligently searched and examined before being selected in response to a particular user request. Third-party applications can be shipped with media containing the latest POI data available from the POI source at the time the application is created; [FIG. 10] shows the use of ULROs (metadata) in a process which involves a request for data to the third-party and receiving a response of data from the third-party )									iii.) applying the transformation object (Fuchs [0041] whenever an item of information or a link between items (number of values) is updated (transform) in either the file-of-reference (data field) or in one of the third-party files (data service field), that updated information (different number of values) can be propagated back to all of the third-parties (data service field) for further use by them in their own software applications. So, although each party maintains control over their own data sets (number of values), if they so choose they can automatically receive updated or corrected information (different number of values) from each of the other parties (data field), and can then choose to update (transform) their data sets as they see fit. In this way, everyone benefits from the opportunity to automatically share updated information ;[0044] Creating a virtual map (transformation object) also allows the various pieces of the information, i.e. to transform a value of the data service field into a value of the data field; and to update the instance of the data object with corresponding data in the instance of the data service object (Fuchs [0012] the integration can be performed in a dynamic or real-time fashion, receiving up-to-date information from the various sources, creating links, and composing virtual maps, as needed outputting data in response to receiving a second user selection of the data service, a data service object being associated with the data service; user explicitly selecting third parties and corresponding data objects/third party data objects  (Hebbar [0071] The content manager 204 can interface with a plurality of third-party content providers. In one example embodiment, the content manager 204 can provide an interface that displays various third-party content provider options. A user can select one or more third-party content providers along with corresponding authentication information, and in response the content manager 204 can display a list of content items located at each third-party content provider. In one or more embodiments, the content manager 204 can provide an aggregated listing of content items that are maintained at a plurality of third-party content providers. Alternatively, the content manager 204 can provide a listing of content items for each third-party content provider separately. As such, the send service system 110 enables the user to easily and efficiently access and share content items (hence there is a clear outputting) from multiple third-party content providers using the send service system 110. In some example embodiments, the content manager 204 may provide an interface to assist a user in choosing content items to share with one or more recipients. For example, the content manager 204 may provide the user with a web interface that allows the user to preview and select multiple content items to share. [0110] further explains this concept and shows the user being able to make multiple request for different third parties [FIG.7] shows the input/output device [15,31,47,68-72] all clearly show user explicitly  and (2) a reverse mapping between the user selected data service field … and the user selected data field when the reverse mapping has a confidence score above a threshold value.  ( Nand [0030] If the confidence value associated with the user has at least a threshold value, the metadata association module 230 associates metadata received from the user with the object, allowing the metadata to be subsequently presented to additional users who access the object. However, if the confidence value associated with the user is less than the threshold value, the metadata association module 230 stores the metadata without associating the metadata with the object. As the user provides metadata for association with additional objects, the metadata association module 230 modifies the confidence value associated with the user. If the confidence value associated with the user equals or exceeds the threshold value, the metadata association module 230 associates the stored metadata with the object. Association of metadata with an object is further described below in conjunction with FIG. 3  [0039] The social networking system 140 determines 340 whether the confidence value associated with the user equals or exceeds a threshold value. If the confidence value associated with the user equals or exceeds the threshold value, the social networking system  output a list of data fields names associated with a data object in response to receiving a explicit selection by a user to display the list of data field names associated with the data object; output, a list of data service fields names associated with the data service object (Beechuk [0034] FIG. 25 shows an example of the record in FIG. 24 with a user interface displaying a plurality of empty data fields upon selection of a publisher action, according to some implementations. [0336] FIG. 25 shows an example of the record in FIG. 24 with a user interface displaying a plurality of empty data fields 2418 upon selection of a publisher action 2406, according to some implementations. As illustrated in FIG. 25, selection of the publisher action 2406 for creating a new contact causes the publisher 2402 to display data fields 2418, including First Name, Last Name, Title, Account, Phone, Email, LinkedIn, and Twitter. Some data fields ...  [0337] FIG. 26 shows an example of the record in FIG. 25 with a 											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Beechuk in order to further increase the efficiency of the system (Beechuk [0022] FIG. 13 shows a flowchart of an example of a method 1300 of storing event information for efficient generation of feed items to display in a feed, performed in accordance with some implementations. [0089] The publisher is configured to publish information to the information feed. In some instances, a feed item is created upon performing an interaction with the record or application, and the feed item may include one or more actionable selections. The one or more actionable selections may provide a reference to the record or application. Selection of one of the actionable selections may cause the publisher to be operable to receive additional information and/or perform additional operations on the record or application. Having such actionable selections in the feed item enables a user to efficiently perform actions on the record or application without having to navigate and switch among different user interfaces. For example, a user can interact with multiple records without leaving 
Corresponding product claim 8 is rejected similarly as claim 1 above.
Corresponding method claim 15 is rejected similarly as claim 1 above.
Regarding claim 2, the combination of Fuch, Hebbar, Beechuk and Nand teach The system of claim 1, comprising further instructions, which when executed, cause the one or more processors to: output, in response to receiving an explicit selection by the user of another data service, another data service object associated with the other data service; ( Fuchs [FIG.1] A user request to the database; [0085] in response to a user request for the restaurant map (a type of data object); [FIG. 7] data output interface as an embodiment of the same database in FIG.1; [FIG.1] Response to user request; [0042] Database System allows map information or third-party files from many sources to be intelligently combined in real-time, and then presented to the user in response to a user's request. [Fig.5] System determines (based on the user input, hence it is derived from the user selection) which Third party sources are Fuchs [45 & FIG. 8] Retrieve Third- Party data into the system from one or more Third-Party Sources, hence Fuchs teaches numerous Third party data services, in conclusion Fuchs teaches "another" of all its process described in the rejection above in claim 1									a list of other data service object field names associated with the other data service object (Beechuk [0034] FIG. 25 shows an example of the record in FIG. 24 with a user interface displaying a plurality of empty data fields upon selection of a publisher action, according to some implementations. [0336] FIG. 25 shows an example of the record in FIG. 24 with a user interface displaying a plurality of empty data fields 2418 upon selection of a publisher action 2406, according to some implementations. As illustrated in FIG. 25, selection of the publisher action 2406 for creating a new contact causes the publisher 2402 to display data fields 2418, including First Name, Last Name, Title, Account, Phone, Email, LinkedIn, and Twitter. Some data fields ...  [0337] FIG. 26 shows an example of the record in FIG. 25 with a user interface displaying a plurality of filled data fields 2418 upon receiving user input, according to some implementations. A user may input values into each of the store, in response to receiving an explicit selection by ther user of another data field name associated with the data object and an explicit selection by the user of another data service field name associated with the other data service object, other metadata that maps between the other data field which corresponds to the other data field name and the other data service field which corresponds to the other data service field name; ( Fuchs [0087] The information used to retrieve information from the various files for each object in memory is the common name, longitude, latitude, or other information for that item (these represent the object and corresponding field relationship in the instant application ; common name, longitude, latitude, or other information described above are data fields in the object like described in the instant application; [0096, FIG. 5 - 66] item information in the file of reference (data object chosen by user) and the third-party files (data service object) are linked through common identification information (metadata); [0046] third-party data providers to link their data (data service object) to a feature within the base map (data object) or file-of-reference through the use of a unique identifier (metadata); [0047] use of universal location reference objects ((ULROs) as a type of metadata that links information from the user databases (data object) to create another transformation object that transforms one of: i) another value associated with the data field into another value associated with the other data service field, and ii) the other value associated with the other data service field into the other value associated with the other data field; (Fuchs [0041] whenever an item of information or a link between items (number of values) is updated (transform) in either the file-of-reference (data field) or in one of the third-party files (data service field), that updated information (different number of values) can be propagated back to all of the third-parties (data service field) for further use by them in their own software applications. So, although each party maintains control over their own data sets (number of values), if they so choose they can automatically receive updated or corrected information (different number of values) from each of the other parties (data field), and can then choose to update (transform) their data sets as they see fit. In this way, everyone benefits from the opportunity to automatically share updated information ;[0044] Creating a virtual map (transformation object) also allows the various pieces of the information, i.e. the third-party files (data service field), to be sourced and maintained by different commercial entities (can data and update the instance of the data object by: i) using the other metadata and any field names that are in both the outputted list of data field names and the outputted list of other data service field names to send the instance of the data object to the other data service, ii) using the other metadata and any field names that are in both the outputted list of data field names and the outputted list of other data service field names  to receive other the instance of the other data service object from the other data service, and ( Gil [143] The most important category of relationships are between instances of third-party data objects and instances of map features, referred to herein as "links". Links can be used to locate third-party map features relative to transportation elements; to tie third-party data to segments of transportation elements; to tie third-party data to map features in their entirety; and to describe relationships between map features.[157] In response to a user request the application server provides the appropriately updated and integrated information. Depending on the particular embodiment, the update can be either pushed, or pulled 474, to or from the end user. Using this update technique, POIs and associated content can be intelligently searched and examined before being selected in response to a particular user request. Third-party applications can be shipped with media containing the latest POI data available from the POI source at the time the application is created; [FIG. 10] shows the use of ULROs (metadata) in a process which involves a request for data to the third-party and receiving a response of data from the third-party )						iii) applying the other transformation object. (Fuchs [0044] Creating a virtual map (transformation object) also allows the various pieces of the information, i.e. the third-party files (data service field), to be sourced and maintained by different commercial entities (can data field), and to be modified (transform) or updated independently of one another; [0046] In accordance with some embodiments, the Virtual Database System (transformation object) also enables third-party data (data service field) providers to link their data to a to transform a value of the other data service field into a value of the other data field; and to update the instance of the data object with corresponding data in the instance of the other data service object. (Fuchs [0012] the integration can be performed in a dynamic or real-time fashion, receiving up-to-date information from the various sources, creating links, and composing virtual maps, as needed or on-demand. An additional benefit is that, since the information is linked between the map providers and the various third parties, whenever an item of information or a link between items is updated in either the file-of-reference or in one of the third-party files, that updated 
Corresponding product claim 9 is rejected similarly as claim 2 above.
Corresponding method claim 16 is rejected similarly as claim 2 above.
Regarding claim 3, the combination of Fuch, Hebbar, Beechuk and Nand teach The system of claim 1, wherein the confidence score is based on the reverse mapping from the data service field to the data field ( Nand [0030] If the confidence value associated with the user has at least a threshold value, the metadata association module 230 associates metadata received from the user with the object, allowing the metadata to be subsequently presented to additional users who access the object. However, if the confidence value associated with 
 Corresponding product claim 10 is rejected similarly as claim 3 above.
 Corresponding method claim 17
Regarding claim 4, the combination of Fuch, Hebbar, Beechuk and Nand teach The system of claim 1, wherein the metadata comprises at least one of metadata that maps between the data field and a combination of the data service field and another data service field associated with the data service object, and metadata that maps between a combination of the data field and another data field associated with the data object and the first data service field. ( Fuchs [60] use of ULRO as a type of metadata that links the user database where the initial user request is made with the third party service, can be associated with one or more geographic items. ULROs can be employed to establish traversable links between the file-of-reference (data object/field for user) and the third-party-files (data service object/field) for a broad range of database formats. ULROs can be similarly employed to establish traversable links between two or more third-party files (this entails the "another data field associated with the data object and the data service field") ; [82] Metadata Registry--In accordance with some embodiments, a metadata registry can be used. In those embodiments that utilize a ULRO (another connection of ULRO's to metadata) , the metadata registry is a registry that identifies third-party data providers, their data content, coverage areas, or quality rating, and an applicable range of ULROs assigned to them) Fuchs [45 & FIG. 8] Retrieve Third- Party data into the system from one or more Third-Party Sources, hence Fuchs teaches numerous Third party data services, hence Fuchs teaches "another" of all it's process described in the rejection above.
Corresponding product claim 11
Corresponding method claim 18 is rejected similarly as claim 4 above.
Regarding claim 5, the combination of Fuch, Hebbar, Beechuk and Nand teach The system of claim 1, wherein the transforming transforms a number of values associated with one of the data field and the data service field into a different number of values associated with one of the data service field and the data field. (Fuchs [0041] whenever an item of information or a link between items (number of values) is updated (transform) in either the file-of-reference (data field) or in one of the third-party files (data service field), that updated information (different number of values) can be propagated back to all of the third-parties (data service field) for further use by them in their own software applications. So, although each party maintains control over their own data sets (number of values), if they so choose they can automatically receive updated or corrected information (different number of values) from each of the other parties (data field), and can then choose to update (transform) their data sets as they see fit. In this way, everyone benefits from the opportunity to automatically share updated information ;[0044] Creating a virtual map (transformation object) also allows the various pieces of the information, i.e. the third-party files (data service field), to be sourced and maintained by different commercial entities (can data field), and to be modified (transform) or updated independently of one another; [0046] In accordance with some embodiments, the Virtual Database System (transformation object) also enables third-party data (data service field) providers to link their data to a feature within the base map or file-of-reference through the use of a unique identifier. Since integration (transform) is performed in a dynamic 
Corresponding product claim 12 is rejected similarly as claim 5 above.
Regarding claim 6, the combination of Fuch, Hebbar, Beechuk and Nand teach The system of claim 1, wherein the transforming conditionally transforms a value associated with one of the data field and the data service field into a value associated with one of another data service field and another data field. (Fuchs [0151] In FIG. 16, the system allows for resynchronization, for example, if (a conditional statement) information has changed in the third-party file (data service field) and the third-party delivers an updated (transformed) list of locations and broken links to the digital map data provider (data field).)
Corresponding product claim 13 is rejected similarly as claim 6 above.
Corresponding method claim 19.
 Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Hebbar, Beechuk, Nand teach and US20170344745, Wadley Cameron et al. (hereinafter Cameron).
Regarding claim 7, The combination of Fuchs, Hebbar, Beechuk and Nand teach The system of claim 2, wherein the data field comprises the other data field, and updating the instance of the data object							but lacks comprises determining whether a priority associated with the data service field is higher than another priority associated with the other data service field, comprises determining whether a priority associated with the data service field is higher than another priority associated with the other data service field, service field is not higher than the other priority associated with the other data service field. (Cameron [4] combination of a first value of a first common data field (data field) and a second value of a second common data field (data service field), calculate, a confidence level (priority) for the event, determine, by the automated service initiation engine, whether the confidence level for the event is above a threshold, generate, by the automated service initiation engine and responsive to a determination that the confidence level for the predefined event is above the threshold).									Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Fuchs’s system of updating data objects via a third party data source, Hebbar’s third party service methods, Nand’s similar third party data/metadata methods and make the addition of Cameron’s threshold and corresponding confidence score in order to ultimately provide efficient ways of utilizing a plurality of databases (Cameron [4] provide effective, efficient, and convenient ways of utilizing one or more databases (similar to one database being the database the user gets the data field and another database being the third party's database that has the data service field) to generate a customized set of operations ).
 Corresponding product claim 14 is rejected similarly as claim 9 above.
 Corresponding method claim 20 is rejected similarly as claim 7 above.

Response to Arguments

35 USC § 103: 
Regarding Applicant’s Argument (pg. 10-12): “the following remarks are specifically directed to amended independent claim 1, amended independent claims 8 and 15 are patentable over the cited combination of Fuchs, Nandagopal, and Hebbar for at least the same reasons discussed below regarding amended independent claim 1...The Examiner suggests that Fuchs disclose the features of previously presented independent claim 1, with the exception of explicit selection features and a reverse mapping feature. For the explicit selection features, the Examiner cites Hebbar and for the reverse mapping feature, the Examiner cites Nandagopal. (Office Action, pp. 3-12). While Applicant respectfully disagrees with the Examiner's interpretations of Fuchs, Hebbar, and Nandagopal, in order to expedite prosecution, Applicant has amended independent claim 1 to further clarify the Page existing distinctions between Fuchs, Hebbar, and Nandagopal and previously presented independent clam 1...Amended claim 1 requires the features of "explicit selections by the user of a data service and the data service object, the data service object being associated with the data service;" or "a data service field name that is explicitly selected by the user from the list of outputted data service field names [associated with the data service object]." In Hebbar, a user selects a third- party content provider from a list Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20140282100 A1; Beechuk; Scott D. et al.  (hereinafter Beechuk). 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165